                          SEALED
                                                                May 24, 2019


                                                                   B. Davis




                                                          7:19-MJ-00055




Case 7:19-mj-00055-RSB Document 1-1 Filed 05/24/19 Page 1 of 9 Pageid#: 2
Case 7:19-mj-00055-RSB Document 1-1 Filed 05/24/19 Page 2 of 9 Pageid#: 3
Case 7:19-mj-00055-RSB Document 1-1 Filed 05/24/19 Page 3 of 9 Pageid#: 4
Case 7:19-mj-00055-RSB Document 1-1 Filed 05/24/19 Page 4 of 9 Pageid#: 5
Case 7:19-mj-00055-RSB Document 1-1 Filed 05/24/19 Page 5 of 9 Pageid#: 6
Case 7:19-mj-00055-RSB Document 1-1 Filed 05/24/19 Page 6 of 9 Pageid#: 7
Case 7:19-mj-00055-RSB Document 1-1 Filed 05/24/19 Page 7 of 9 Pageid#: 8
Case 7:19-mj-00055-RSB Document 1-1 Filed 05/24/19 Page 8 of 9 Pageid#: 9
Received by reliable electronic means
and attested to telephonically



                                        23rd




 Case 7:19-mj-00055-RSB Document 1-1 Filed 05/24/19 Page 9 of 9 Pageid#: 10
